Case 10-27054   Doc 87   Filed 12/18/19 Entered 12/18/19 14:33:25   Desc Main
                           Document     Page 1 of 9
Case 10-27054   Doc 87   Filed 12/18/19 Entered 12/18/19 14:33:25   Desc Main
                           Document     Page 2 of 9
Case 10-27054   Doc 87   Filed 12/18/19 Entered 12/18/19 14:33:25   Desc Main
                           Document     Page 3 of 9
Case 10-27054   Doc 87   Filed 12/18/19 Entered 12/18/19 14:33:25   Desc Main
                           Document     Page 4 of 9
Case 10-27054   Doc 87   Filed 12/18/19 Entered 12/18/19 14:33:25   Desc Main
                           Document     Page 5 of 9
Case 10-27054   Doc 87   Filed 12/18/19 Entered 12/18/19 14:33:25   Desc Main
                           Document     Page 6 of 9
Case 10-27054   Doc 87   Filed 12/18/19 Entered 12/18/19 14:33:25   Desc Main
                           Document     Page 7 of 9
Case 10-27054   Doc 87   Filed 12/18/19 Entered 12/18/19 14:33:25   Desc Main
                           Document     Page 8 of 9
Case 10-27054   Doc 87   Filed 12/18/19 Entered 12/18/19 14:33:25   Desc Main
                           Document     Page 9 of 9
